Per Curiam. The appellant, Paul Eddie Weaver, has filed a motion for rule on the clerk. His attorney, Larry Hartsfield, accepts responsibility for failing to file a timely notice of appeal.  We treat this motion as one for belated appeal and grant the motion. Failure on the part of counsel to perfect an appeal for a criminal defendant who wishes to appeal constitutes good cause for granting a belated appeal. See In Re: Belated Appeals in Criminal Cases, 265 Ark. 964 (1979) (per curiam). A copy of this opinion will be forwarded to the Committee on Professional Conduct.